Exhibit 10.1

Execution Copy

PROMISSORY NOTE

(“Buyer Note”)

 

$1,431,718.40    San Diego, California    June 27, 2008

FOR VALUE RECEIVED, the undersigned (“Maker”) promises to pay to ADAPTEC, INC.,
a Delaware corporation (herein referred to as “Holder”), the principal amount of
One Million Four Hundred Thirty One Thousand Seven Hundred Eighteen Dollars and
Forty Cents ($1,431,718.40), subject to adjustment as provided below, with
interest thereon at the rate of 4% per annum. The entire unpaid principal and
all accrued but unpaid interest shall be due and payable on the date which is 12
months from the date hereof (the “Maturity Date”). Principal and interest shall
be payable in lawful money of the United States. Maker shall make all payments
due hereunder by check payable to Payee delivered or mailed as follows (or by
wire transfer of immediately available funds to an account designated by Holder
in writing):

691 S. Milpitas Blvd.

Milpitas, CA 95035

This Promissory Note has been executed and delivered pursuant to and in
accordance with the terms and conditions of the Asset Purchase Agreement, dated
June 27, 2008, by and between Maker and Holder (the “Agreement”), and is subject
to the terms and conditions of the Agreement, which are, by this reference,
incorporated herein and made a part hereof. All capitalized terms not defined
herein shall have the meaning given to them in the Agreement.

Pursuant to the terms of the Agreement, the principal amount of this Promissory
Note is subject to adjustment as follows:

(a) the original principal amount of this Promissory Note is subject to
automatic adjustment as set forth in Section 1.6 of the Agreement. All accrued
interest shall automatically adjust to correspond to any adjustments to the
principal amount of this Promissory Note pursuant to Section 1.6 of the
Agreement retroactive to the date of this Promissory Note.

(b) the outstanding principal amount of this Promissory Note is subject to
certain offset rights set forth in Section 6.6 of the Agreement and upon
exercise of such rights the outstanding principal amount of this Promissory Note
and all accrued interest shall automatically be adjusted retroactive to the date
of this Promissory Note.

Interest at the above stated rate shall commence to accrue on the outstanding
principal balance of this Promissory Note on the date hereof. Each payment made
hereunder shall be credited first to interest then due and the remainder to
principal. This Promissory Note may be prepaid at any time, and from time to
time, in full or in part, without penalty.

Neither this Promissory Note nor any of the rights or interests hereunder may be
assigned, by operation of law or otherwise, in whole or in part, by Holder,
without the prior written consent of Maker, which consent may be withheld in
Maker’s sole discretion.



--------------------------------------------------------------------------------

The obligations of the Maker under this Promissory Note shall be secured by the
collateral identified in that certain Security Agreement of even date herewith
made by the Maker in favor of the Holder.

IN WITNESS HEREOF, the Maker has executed this Promissory Note effective as of
the date first written above.

 

OVERLAND STORAGE, INC.

a California corporation

By:   /s/ Vernon A. LoForti   Vernon A. LoForti   President and Chief Executive
Officer